Case 1:20-cv-23787-AMC Document 38-1 Entered on FLSD Docket 05/21/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    WILLIAM H. CLAFLIN, IV; et. al.,

           Plaintiffs,

           vs.                                            Case No. 1:20-cv-23787

    LAFARGEHOLCIM LTD; INVERSIONES
    IBERSUIZAS S.A.; HOLCIM TRADING SA
    (F/K/A) UNION MARITIMA INTERNACIONAL
    SA; DE RUITER OUDERLANDE B.V.; LAS
    PAILAS DE CEMENTO S.A.U.; and
    UNKNOWN SUBSIDIARY OF THE
    LAFARGEHOLCIM GROUP.

           Defendants.


         [PROPOSED] ORDER REGARDING STAY AND TOLLING OF DEADLINES


          THIS CAUSE came before the Court upon Joint Stipulation Regarding Extension of Time

   to Respond to the Complaint of the Plaintiffs and defendant LafargeHolcim Ltd and, upon due

   consideration and for good cause shown,

          IT IS HEREBY ORDERED as follows:

          All deadlines for all parties in the litigation are stayed and tolled pending consummation

   of a definitive settlement agreement or upon such further order of the court.



    Dated: __________________, 2021.


                                                       AILEEN M. CANNON
                                                       UNITED STATES DISTRICT JUDGE




                                                   4
